[Cite as State v. Harper, 2016-Ohio-471.]


                                        COURT OF APPEALS
                                    GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Sheila G. Farmer, P.J.
        Plaintiff - Appellee                 :       Hon. W. Scott Gwin, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
HENRY N. HARPER                              :       Case No. 15 CA 19
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Guernsey County
                                                     Court of Common Pleas, Case No.
                                                     10 CR 70



JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    February 5, 2016




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JASON R. FARLEY                                      HENRY N. HARPER # 638-859, pro se
Assistant Guernsey County                            P.O. Box 540, 68518 Bannock Road
Prosecuting Attorney                                 Saint Clairsville, Ohio 43950
139 West 8th Street
P.O. Box 139
Cambridge, Ohio 43725
Guernsey County, Case No. 15 CA 19                                                       2

Baldwin, J.

       {¶1}   Defendant-appellant Henry Harper appeals from the June 29, 2015 Entry of

the Guernsey County Court of Common Pleas denying his Motion for Relief from

Judgment or Order. Plaintiff-appellee is the State of Ohio.

                          STATEMENT OF THE FACTS AND CASE

       {¶2}   On May 25, 2010, the Guernsey County Grand Jury indicted appellant on

one count of having weapons while under disability in violation of R.C. 2923.13, with a

firearm specification, a felony of the third degree, one count of tampering with evidence

in violation of R.C. 2921.12(A)(1), a felony of the third degree, one count of discharge of

firearm on or near prohibited premises in violation of R.C. 2923.162, a misdemeanor of

the first degree, and one count of kidnapping in violation of R.C. 2905.01(A)(1) and (2),

with a firearm specification, a felony of the first degree. At his arraignment on June 8,

2010, appellant pled not guilty to the charges.

       {¶3}   The matter proceeded to jury trial. The jury found appellant guilty of having

weapons while under disability, discharge of firearm on or near prohibited premises and

kidnapping. The jury also found that appellant, with respect to the kidnapping charge, had

a firearm on or about his person or under his control. The jury found appellant not guilty

of the tampering charge. Pursuant to a Judgment Entry filed on November 3, 2010, the

trial court sentenced appellant to an aggregate term of imprisonment of eight years.

       {¶4}   Appellant filed a timely appeal to this Court, raising the following

assignments of error on appeal:

       {¶5}   “I. THE DECISION WAS AGAINST THE SUFFICIENCY AND MANIFEST

WEIGHT OF THE EVIDENCE.
Guernsey County, Case No. 15 CA 19                                                        3


          {¶6}    “II. THE TRIAL COURT COMMITTED ERROR BY IMPROPERLY

CHARGING THE JURY.

          {¶7}    “III. APPELLANT WAS DENIED HIS RIGHT BECAUSE OF INEFFECTIVE

ASSISTANCE OF COUNSEL.”

          {¶8}    Pursuant to an Opinion filed on September 9, 2011, this Court affirmed

appellant's conviction and sentence. State v. Harper, 5th Dist. Guernsey No. 2010–CA–

44, 2011–Ohio–4568.1

          {¶9}    On November 22, 2011, appellant filed a Motion for Sentence Reduction in

the trial court. The trial court denied the Motion for Sentence Reduction on January 10,

2012.

          {¶10} On January 19, 2012, appellant filed a Petition for Post–Conviction Relief.

Appellant alleged that the trial court had erred in failing to inform his wife, Tina Harper,

that she did not have to testify against appellant, that his trial counsel, Lindsey Donehue,

was ineffective in failing to object when appellant's wife was called as a witness against

him, and that his property had been illegally searched without a search warrant. Appellant

also alleged that his conviction for having weapons while under disability was based on

perjured testimony from Detective Sam Williams, that Williams altered appellant's

Miranda rights form, that his convictions for kidnapping and having weapons while under

disability were against the manifest weight and sufficiency of the evidence, and that his

trial counsel was ineffective in failing to obtain any evidence on appellant's behalf or to

subpoena witnesses. The trial court denied appellant's petition pursuant to an Entry filed

on January 25, 2012, finding that the petition was not timely filed.



1   A Nunc Pro Tunc Opinion was filed October 2, 2013.
Guernsey County, Case No. 15 CA 19                                                  4


      {¶11} Appellant appealed from the trial court's January 10, 2012 Judgment Entry,

raising the following assignments of error:

      {¶12} “I. HAVING WEAPONS WHILE UNDER DISABILITY: IMPROPER

DEGREE OF FELONY.

      {¶13} “II. PERJURY OHIO REVISED CODE 2921.11 EVIDNCE [SIC] RULE 602:

DETECTIVE SAM WILLAIMS [SIC] COMMITTED PERJURY AT TRIAL UNDER OATH

WHEN HE TESTIFIED THAT HE HAD A COPY OF A COMPUTERIZED CRIMINAL

HISTORY ON THRE [SIC] APPELLANT HENRY N. HARPER SHOWING A 1985

FELONY CONVICTION ALSO VIOLATING EVIDENCE RULE 602.

      {¶14} “III. CONSECUTIVE SENTENCING OHIO REVISED CODE 2929 .41 WAS

IMPROPER DUE TO THE FACT OF JUDICIAL FACT–FINDING MUST OCCUR

BEFORE CONSECUTIVE SENTENCES MAY BE IMPOSED UNDER O.R.C.

2929.14(E)(4).

      {¶15} “IV. KIDNAPPING OHIO REVISED CODE 295.01 NO ELEMENTS OF THE

CRIME OF KIDNAPPING WERE PROVEN AT TRIAL. THERE IS NO KIDNAPPING

VICTIM.

      {¶16} “V. GUN SPECIFICATIO N[SIC] OHIO REVISED CODE 2941.145 GUN

SPECIFICATION OF O.R.C. IS IMPROPER AND CONTRARY TO LAW. NONE OF THE

ELEMENTS FOR A GUN SPEC. O.R.C. 2941.145 WERE PROVEN AT THE TRIAL.”

      {¶17} Appellant also appealed from the trial court's January 25, 2012 Judgment

Entry, raising the following assignments of error on appeal:

      {¶18} “I. INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL: LINDSEY K.

DONEHUE.
Guernsey County, Case No. 15 CA 19                                                        5


       {¶19} “II. INCORRECT CHARGE OF DEGREE OF FELONY: PERJURY O.R.C.

2921.11.

       {¶20} “III.   UNITED     STATES      CONSTITUTIONAL          RIGHTS     VIOLATION

AMENDMENT FOUR.

       {¶21} “IV.    UNITED      STATES      CONSTITUTIONAL          RIGHT     VIOLATION

AMENDMENT SIX: [SIC] FIVE, FOURTEEN.

       {¶22} “V. NO EVIDENCE TO SUPPORT THE ELEMENT OF EITHER CRIME

WERE PROVEN.”

       {¶23} The two cases were assigned Case Nos. 2012 CA 000003 and 2012 CA

000008.

       {¶24} Subsequently, via an Opinion filed on July 30, 2012 in State v. Harper, 5th

Dist. Guernsey Nos. 12CA000003, 12CA000008, 2012–Ohio–3541, this Court affirmed

the judgment of the trial court in both cases on the basis of res judicata.

       {¶25} On March 14, 2012, while the above cases were pending, appellant filed a

Second Petition for Post–Conviction Relief. Appellant alleged that police had committed

an illegal search and seizure of his home that his wife, who testified against him, was

threatened with criminal charges and was lied to by and illegally detained by police, that

Detective Sam Williams tampered with evidence, including appellant's Miranda rights

form, and that Williams' trial testimony was inconsistent. Appellant also alleged that there

was insufficient evidence supporting the kidnapping charge against him and that his

conviction was against the manifest weight of the evidence, and that his trial counsel was

ineffective. Appellant also alleged that his bail was excessive and that there was

insufficient evidence supporting his conviction for having weapons while under disability.
Guernsey County, Case No. 15 CA 19                                                           6


       {¶26} Pursuant to a Judgment Entry filed on May 17, 2012, the trial court denied

appellant's petition, finding that it was not timely filed and that appellant either raised, or

could have raised, the same issues in his direct appeal.

       {¶27} Appellant appealed from the trial court's May 17, 2012 Judgment Entry

denying his Second Petition for Post–Conviction Relief, raising the following assignments

of error:

       {¶28} “I. THE COURT FAILS TO ACKNOWLEDGE FACTUAL FACTS TO

SUPPORT THE COURT'S STATEMENTS.

       {¶29} “II. THE COURT FAILS TO ACKNOWLEDGE THE LEGAL DOCUMENTS

PROVIDED WITH THE POST–CONVICTION RELIEF.

       {¶30} “III. THE TRIAL COURT FAILS TO ACKNOWLEDGE THE SEVERAL

FALSE, INCORRECT, STATEMENTS IN THE STATE OF OHIO'S APPELLEE BRIEF.

       {¶31} “IV. THE TRIAL COURT ERRERED [SIC] IN THE MOTION TO

ACQUITTAL (29)(A).

       {¶32} “V. THE TRIAL COUNSEL WAS INEFFECTIVE BY NOT ASKING FOR

MOTION FOR ACQUITTAL PROPERLY AND VIOLATIONS OF UNITED STATES

CONSTITUTIONAL RIGHT AMEND. SIX.”

       {¶33} This Court affirmed the judgment of the trial court on November 5, 2012,

finding that the second petition for post-conviction relief was untimely, and all issues

raised therein were res judicata. See State v. Harper, 5th Dist. Guernsey No. 12 CA 15,

2012-Ohio-5161.

       {¶34} On September 21, 2012, during the pendency of his appeal from the

judgment denying his second petition for post-conviction relief, appellant filed a petition
Guernsey County, Case No. 15 CA 19                                                       7


to vacate or set aside his judgment of conviction and sentence. The trial court denied this

petition on September 24, 2012. Appellant appealed, assigning the following errors:

      {¶35} “I. THE SENTENCE IS A VOID SENTENCE AND UNCONSTITUTIONAL

SENTENCE AS PURSUANT TO OHIO REVISED CODE 2905.01 KIDNAPPING

(A)(1)(2)(A) NO PERSON, BY FORCE, THREAT, OR DECPTION [SIC], OR IN THE

CASE OF A VICTIM UNDER THE AGE OF THIRTEEN OR MENTALLY INCOMPETENT,

BY ANY MEANS SHALL REMOVE ANOTHER FROM THE PLACE WHERE THE

OTHER PERSON IS FOUND OR RESTRAIN THE LIBERTY OF THE OTHER PERSON

FOR ANY OF THE FOLLOWING PURPOSES; (1) TO HOLD FOR RANSOM, OR AS A

SHEILD [SIC] OR HOSTAGE; (2) TO FACILITATE THE COMMISSION OF ANY

FELONY OR FLIGHT THEREAFTER; SEE AFFIDAVIT FROM TINA HARPER NEITHER

ELEMENT OF THE CRIME OF KIDNAPPING WHERE [SIC] PROVEN AT TRIUAL [SIC].

      {¶36} “II. THE SENTENCE IS A VOID SENTENCE AND UNCONSTITUTIONAL

SENTENCE AS PURSUANT TO OHIO REVISED CODE 2941.145; SPECIFICATION

CONSERNING [SIC] USE OF A FIREARM TO FACILITATE OFFENSE: THERE IS NO

PROOF OR EVIDENCE SUPPORTING THE USE OR FACILITATION OF A FIREARM

TO COMMIT THE OFFENSE OF KIDNAPPING.

      {¶37} “III. THE SENTENCE IS A VOID SENTENCE AND UNCONSTITUTIONAL

SENTENCE AS PURSUANT TO OHIO REVISED CODE 2923.13 HAVING WEAPONS

WHILE UNDER DISABILITY: BALDWINS OHIO PRACTRICE [SIC] KATZ & GANNILLEI

OHIO CRIMINAL LAWS AND RULES: ELEMENTS OF THE OFFENSE: PENALTY 5TH

DEGREE FELONY THERE WHERE [SIC] NO ELEMENTS TO PROVE THAT THE

HAVING WEAPONS WHILE UNDER DISABILITY WAS A THIRD DEGREE FELONY.”
Guernsey County, Case No. 15 CA 19                                                      8

      {¶38} Pursuant to an Opinion filed in State v. Harper, 5th Dist. Guernsey No. 12

CA 22, 2013-Ohio-1781, this Court affirmed the judgment of the trial court.

      {¶39} On May 14, 2015, appellant filed a Motion for Relief from Judgment or Order

pursuant to Ohio Civil Rule 60(B)(5). Appellant, in his motion, argued that his kidnapping

conviction was contrary to law and “obtain(sic) by an insufficient Indictment.” The trial

court, as memorialized in an Entry filed on June 29, 2015, denied the same.

      {¶40} Appellant now raises the following assignments of error on appeal:

      {¶41} “I.    THE GUERNSEY COUNTY COURT OF COMMON PLEAS JUDGE

DAVID A. ELLWOOD MADE AN UNREASONABLE DECISION IN THE APPELLANT’S

MOTION FOR RELIEF FROM JUDGEMENT (SIC) OR ORDER CIVIL RULE 60 (B) (5)

RULING THAT THE MOTION IS NOT WELL TAKEN AND DENIED, THE FACTS

CLEARLY SHOW THAT THE MOTION FOR CIVIL RULE 60 (B) (5) SHOULD BE

GRANTED.”

      {¶42} “II.   THE GUERNSEY COUNTY COURT OF COMMON PLEAS, JUDGE

DAVID A. ELLWOOD MADE AN ERROR IN DENYING THE APPELALNT’S (SIC)

MOTION FOR RELIEF FROM JUDGEMENT (SIC) OR ORDER CIVIL RULE 60 (B) (5)

RULING THAT THE MOTION IS NOT WELL TAKEN AND DENIED, AS THE FACTS

CLEARLY SHOW THAT THERE ARE NO ELEMENTS FOR THE CRIME OF

KIDNAPPING AS DEFINED BY OHIO REVISED CODE 2905.01 (A) (1) (2):”

      {¶43} “III. THE GUERNSEY COUNTY COURT OF COMMON PLEAS, JUDGE

DAVID A. ELLWOOD MADE AN ERROR IN DENYING THE APPELLANT’S MOTION

FOR RELIEF FROM JUDGEMENT (SIC) OR ORDER CIVIL RULE 60 (B) (5) RULING

THAT THE MOTION IS NOT WELL TAKEN AND DENIED, AS THE FACTS OF THE
Guernsey County, Case No. 15 CA 19                                                        9


CASE CLEARLY SHOW THAT THE INDICTMENT IS INVALID AND VOID DUE TO THE

MANY MISSTATEMENTS (SIC) AND NO ELEMENTS OF THE CRIME OF KIDNAPPING

O.R.C. 2905.01 (A) (1) (2) TO FACILITATE THE COMMISSION OF ANY FELONY OR

FLIGHT THEREAFTER.”

                                              I, II, III

       {¶44} Because our disposition of appellant's three assignments of error requires

the same analysis, we shall address said assignments of error together.

       {¶45} In State v. Perry, 10 Ohio St. 2d 175, 180, 226 N .E.2d 104 (1967), the Ohio

Supreme Court stated, “Under the doctrine of res judicata, a final judgment of conviction

bars the convicted defendant from raising and litigating in any proceeding, except an

appeal from that judgment, any defense or any claimed lack of due process that was

raised or could have been raised by the defendant at the trial which resulted in that

judgment of conviction or on an appeal from that judgment.”

       {¶46} In the instant case, appellant challenges the weight and sufficiency of the

evidence as to his conviction for kidnapping. Appellant’s claims could have been raised

on direct appeal, and were raised on direct appeal. Appellant's current claims are

therefore barred by res judicata and the trial court did not err in denying his motion.

       {¶47} Appellant’s first, second and third assignments of error are, therefore,

overruled.
Guernsey County, Case No. 15 CA 19                                             10


      {¶48} Accordingly, the judgment of the Guernsey County Common Pleas Court is

affirmed.


By: Baldwin, J.

Farmer, P.J. and

Gwin, J. concur.